Citation Nr: 1506736	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-24 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for chronic renal disease, to include as secondary to Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.

The Veteran asserts that his current kidney disease was caused by his service-connected Type II diabetes mellitus.  Private treatment records indicate he was initially diagnosed with chronic renal disease, stage III, in 2008.  In October 2009, a VA examiner opined that, although the Veteran had nephropathy, it was less likely than not related to diabetes, as renal dysfunction was noted in 2004, around the time of the earliest mention of diabetes in the Veteran's medical records.  She explained that renal dysfunction is generally not present until diabetes has been present for a significant period of time.  In May 2010, the same examiner again opined that the Veteran's kidney disease was not caused or aggravated by his diabetes.  She reiterated her October 2009 explanation, but added that the recent decrease in the Veteran's kidney function was likely due to use of ibuprofen and Allopurinol, and was not affected by his diabetes.  She pointed out that the Veteran's kidney function had actually improved recently when he had discontinued use of ibuprofen and decreased use of Allopurinol, in spite of a simultaneous flare in his diabetes.  The Veteran asserts, however, that his kidney condition has continued to worsen since that time.  The most recent treatment records associated with the claims file are from 2010.

Given the nature of this claim, which in part involves the question of whether the Veteran's kidney disease has been aggravated by his diabetes over time, the Board finds that it must be remanded to obtain more recent treatment records.  Additionally, a current VA examination would aid in addressing this claim. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for his kidney disease since 2010.  After securing any necessary releases, request any records that are not duplicates of those already contained in the claims file.  

In addition, obtain relevant VA treatment records dated from May 2010 to the present.  If any requested records are unavailable, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  After completing the requested action, schedule the Veteran for a VA kidney examination to determine whether the Veteran's kidney disease has been aggravated by his service connected diabetes.  The claims file and electronic VA treatment records must be reviewed in conjunction with the examination.  Following review of the records and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran's kidney disease has been permanently worsened beyond normal progression (versus temporary exacerbations of symptoms) by his service-connected diabetes mellitus.  If the examiner finds the kidney disease has been permanently worsened beyond normal progression (aggravated), the examiner should attempt to quantify the degree of worsening beyond baseline level of kidney disease that is due to the diabetes.  The examiner should explain the reasons for the opinions provided. 

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

